DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Claim Objections
Claims 7, 15, 17, 20, and 29 are objected to because of the following informalities:
Claim 7 line 2 reads: “a plurality brackets”. This should be corrected to read - - a plurality of brackets - - for clarification purposes.
Claim 15 line 21 reads: “in a vertical direction”. This should be corrected to read - - in the vertical direction - - for clarification purposes.
Claim 17 lines 3-4 read: “through each front surface”. This should be corrected to read - - through the front surface - - for clarification purposes.
Claim 20 line 4 reads: “and the at least one”. This should be corrected to read - - and at least one - - for clarification purposes.
Claim 29 line 3 reads “above a top surface”. This should be corrected to read - - above the top surface - - for clarification purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 21 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over KR 20130019483 A (Woo).
Regarding claim 1, Woo discloses a panel (200), comprising:
a front surface and a back surface that is opposite the front surface (see annotated Figures 6 below);
a first side (end with 208) and a second side (end with 210) spanning in a vertical direction along opposite sides of the panel (see Fig. 3), respectively;
wherein the front surface includes: 
an essentially horizontal top surface;
a first surface contiguous and angled with respect to the top surface;
a second surface contiguous and angled with respect to the first surface; and 
a lower surface contiguous and angled with respect to the second surface and extending downward in the vertical direction; and 

wherein the lower surface is lower than the second surface, which is lower than the first surface, which is lower than the top surface in the vertical direction (see annotated Figure 6 below), and 
wherein at least two through-holes (204) are respectively disposed through the front surface and the back surface. 

    PNG
    media_image1.png
    363
    661
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 6.

    PNG
    media_image2.png
    454
    516
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 6.
Regarding claim 3, Woo discloses wherein two or more protrusions (218) are disposed on the back surface and protrude outward from the back surface (see Fig. 4).
Regarding claim 21, Woo discloses wherein the top surface, the first surface, the second surface, the lower surface and the third surface (see annotated Figure 6 above) are each planar surfaces (see Fig. 6). 
Claim(s) 1-2, 6-7, 12-13, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over BE 899021 A (‘021).
Regarding claim 1, ‘021 discloses a panel (both 14 and 48, see Fig. 1), comprising:
a front surface and a back surface that is opposite the front surface (see annotated Figure 1 below);
a first side and a second side spanning in a vertical direction along opposite sides of the panel (the ends of the panels 14 and 48 are the first and second sides), respectively;
wherein the front surface includes: 
an essentially horizontal top surface;
a first surface contiguous and angled with respect to the top surface;
a second surface contiguous and angled with respect to the first surface; and 
a lower surface contiguous and angled with respect to the second surface and extending downward in the vertical direction; and 
a third surface contiguous and angled with respect to the top surface and extending downward in the vertical direction (see annotated Figure 1 below);
wherein the lower surface is lower than the second surface, which is lower than the first surface, which is lower than the top surface in the vertical direction (see annotated Figure 1 below), and 
wherein at least two through-holes (35) are respectively disposed through the front surface and the back surface (see Fig. 2). 

    PNG
    media_image3.png
    329
    472
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 1.

    PNG
    media_image4.png
    296
    688
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 1.
Regarding claim 2, ‘021 discloses wherein the first side (one end of the panels 14 and 18) includes a first recessed surface of the back surface (see annotated Figure 1 below), and wherein the second side (another end of the panels 14 and 48) includes a second recessed surface of the front surface (see annotated Figure 1 below).

    PNG
    media_image5.png
    372
    513
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 1.
Regarding claim 6, ‘021 discloses a modular panel system (see Fig. 1) installed on a parapet (36) of a roadway (see abstract), comprising: 
two panels (abutting panels 14 and 48 in the length direction, see attached google patents description page 18 lines 8-13), each comprising: 
a front surface and a back surface (see annotated Figure 1 above) that is opposite the front surface; 
a first side (one end of the panels 14 and 48) and a second side (another end of the panels 14 and 48) spanning in a vertical direction along opposite sides of the panel respectively; 
wherein the front surface of each of the two panels includes: 
an essentially horizontal top surface; 
a first surface contiguous and angled with respect to the top surface; 
a second surface contiguous and angled with respect to  the first surface; and 
a lower surface contiguous and angled with respect to the second surface and extending downward in the vertical direction; and 
Page 6 of 26Serial No. 16/256,052Amendment filed August 4, 2021Responsive to Office Action mailed May 14, 2021a third surface contiguous and angled with respect to the top surface and extending downward in the vertical direction (see annotated Figure 1 above), 
wherein the lower surface is lower than the second surface, which is lower than the first surface, which is lower than the top surface in the vertical direction (see annotated Figure 1 above), 
wherein at least two are through-holes (35) are respectively disposed through the front surface and the back surface in each of the two panels, 
wherein the first side includes a first recessed surface of the back surface (see annotated Figure 1 above), 
wherein the second side includes a second recessed surface of the front surface (see annotated Figure 1 above), 
wherein the first recessed surface of a first panel of the two panels overlaps the second recessed surface of a second panel of the two panels.
NOTE: When the two panels overlap each other to create a joint where holes (35) align, the two recessed surfaces overlap each other in the vertical direction.
Regarding claim 7, ‘021 discloses a plurality brackets (40) respectively disposed in the through- holes (35) and each having a cylindrical portion (40) protruding through the respective through-holes in the first panel and the second panel (see Fig. 2) wherein each panel of the two or more panels is suspended on two or more of the brackets, which are fixed to the parapet.
NOTE: The panels (14 and 48) are fixed to the brackets (40), and the brackets (40) are fixed to the parapet (36).
Regarding claim 12, ‘021 discloses wherein the third surface (see annotated Figure 1 above) of each of the first panel and the second panel extends further outward than a back side surface of the parapet (see annotated Figure 1 below).
NOTE: The first panel and second panel are two lengths of panels (14 and 48) that are connected, see attached google patents description, page 18 lines 8-13.

    PNG
    media_image6.png
    415
    625
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 1.
	Regarding claim 13, ‘021 discloses wherein the lower surface (see annotated Figure 1 above) of each of the first panel and the second panel has a bottom surface between the front surface and the back surface (see annotated Figure 1 above and below), and wherein the respective bottom surfaces of the lower surfaces are elevated above a surface of the roadway (see Fig. 1).

    PNG
    media_image7.png
    325
    722
    media_image7.png
    Greyscale

Figure 7. Annotated Figure 1.
Regarding claim 23, ‘021 discloses wherein the top surface, the first surface, the second surface, the lower surface and the third surface of each of the first panel and the second panel are planar surfaces (see annotated Figure 1 above).
Regarding claim 25, ‘021 discloses wherein a portion of the back surface opposite the top surface (see annotated Figures 1 above) of each of the first panel and the second panel is elevated above a top surface of the parapet (edge of 36 nearest the top surface) such that a gap is between the top surface of the parapet and the portion of the back surface opposite the top surface.
NOTE: The first panel and second panel are two lengths of panels (14 and 48) that are connected, see google patents description, page 18 lines 8-13. Further, panel 48 rests on top of panels 14, and therefore produces a gap between panel 48 and the top surface of the parapet, see Fig. 1)
Claim(s) 15-16, 26, and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 5217318 A (Peppel). 
Regarding clam 15, Peppel discloses a modular panel system for covering a center divider of a road (60), comprising: 
a first panel (23), comprising: 
a front surface and a back surface that is opposite the front surface (see annotated Figure 7 below); 
a first side and a second side spanning in a vertical direction along opposite sides of the panel (the ends of the panels are the first and second sides, see Fig. 2), respectively; 
wherein the front surface of the first panel includes: 
an essentially horizontal top surface;Page 10 of 26Serial No. 16/256,052 
Amendment filed August 4, 2021Responsive to Office Action mailed May 14, 2021a first surface contiguous and angled with respect to the top surface; 
a second surface contiguous and angled with respect to the first surface; 
a lower surface contiguous and angled with respect to  the second surface and extending downward in the vertical direction (see annotated Figure 7 below); 
a second panel (21), comprising: 
a front surface and a back surface that is opposite the front surface (see annotated Figure 7 below); 
a first side and a second side spanning in a vertical direction along opposite sides of the panel (the ends of the panels are the first and second sides, see Fig. 2), respectively; 
wherein the front surface of the second panel includes: 
an essentially horizontal top surface; 
a first surface contiguous and angled with respect to the top surface; 
a second surface contiguous and angled with respect to  the first surface; 
a lower surface contiguous and angled with respect to the second surface and extending downward in the vertical direction (see annotated Figure 7 below),Page 11 of 26Serial No. 16/256,052Amendment filed August 4, 2021 
Responsive to Office Action mailed May 14, 2021wherein the top surface of the first panel overlaps the top surface of the second panel in the vertical direction (see Fig. 4), 
wherein a length in the vertical direction of the first surface of the first panel is greater than a length in the vertical direction of the first surface of the second panel (see Fig. 4).

    PNG
    media_image8.png
    360
    320
    media_image8.png
    Greyscale

Figure 8. Annotated Figure 7.

    PNG
    media_image9.png
    381
    477
    media_image9.png
    Greyscale

Figure 9. Annotated Figure 7.
Regarding claim 16, Peppel discloses a third panel (25) having the same configuration of the first panel (see Fig. 4); and a fourth panel (24) having the same configuration of the second panel (see Fig. 4), wherein the first side of the first panel and the third panel includes a first recessed surface of the back surface, wherein the second side of the first panel and the third panel includes a second recessed surface of the front surface, wherein the first recessed surface of the first panel overlaps the second recessed surface of the third panel (see annotated Figure 7 below and see Fig. 4), 
wherein the first side of the second panel and the fourth panel includes a first recessed surface of the back surface (see annotated Figure 7 below), and wherein the second side of the second panel and the fourth panel includes a second recessed surface of the front surface (see annotated Figure 7 below), and wherein, the first recessed surface of the fourth panel overlaps the second recessed surface of a the second panel (see annotated Figure 7 below and see Fig. 4).

    PNG
    media_image10.png
    258
    437
    media_image10.png
    Greyscale

Figure 10. Annotated Figure 7.
	Regarding claim 26, Peppel discloses wherein the top surface, the first surface, the second surface, and the lower surface (see annotated Figure 4 above) of each of the first panel (23), the second panel (21), the third panel (25) and the fourth panel (24) are planar surfaces (see annotated Figure 4 above).
Regarding clam 28, Peppel discloses wherein a portion of the back surface opposite the top surface of the second panel (21, see annotated Figures 7 above) is elevated above a top surface of the center divider (60, see Fig. 4) such that a gap is between the top surface of the center divider and the portion of the back surface of the second panel (see Fig. 4).
Regarding clam 29, Peppel discloses wherein a portion of the back surface opposite the top surface of the first panel (23, see annotated Figure 7 above) is elevated above a top surface of the second panel (21) such that a gap (where the top surface of 22 is located) is between the top surface of the second panel and the portion of the back surface of the first panel (see Fig. 4).
Response to Amendment
	The amendment filed 08/04/2021 has been entered. Claims 1-7 and 9-20 have been amended and are hereby entered. Claim 8 has been canceled. Claims 21-29 are new. Applicant’s amendments have overcome the previously set forth claim objections in the Non-Final Office Action dated 05/14/2021. Claims 1-7 and 9-29 are currently pending and have been examined.
Response to Arguments
Applicant’s arguments and amendments, see remarks, filed 08/04/2021, with respect to claims 4-5, 9-11, 14, and 17-20 have been fully considered and are persuasive.  The rejection of claims 4-5, 9-11, 14, and 17-20 have been withdrawn. 
Applicant’s arguments, see remarks, filed 08/04/2021, with respect to the rejection(s) of claim(s) 1-3, 6-7, 12-13, and 15-16 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of KR 20130019483 A (Woo), BE 899021 A (‘021), and US 5217318 A (Peppel).
Allowable Subject Matter
Claims 4-5, 9-11, 14, 17-20, 22, 24, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding clam 4, BE 899021 A (‘021) and KR 20130019483 A (Woo) both disclose the invention as claimed in independent claim 1, but do not expressly disclose as claimed wherein a diameter of an opening at the front surface of each of the at least two through-holes is less than a diameter of an opening at the back surface of each of the at least two through-holes.
	Further, US 5118216 A (Smith) teaches a through hole containing a tapered surface (48), creating a smaller opening in the front surface (8 in Fig. 8), and a larger opening in the back surface (7 in Fig. 8). However, Smith discloses tapered hole surfaces for attaching precast concrete barrier walls to one another, rather than attaching a protective panel to the exterior of the barrier. 
Therefore, it would not have been obvious to modify the through holes on the barrier panels of Woo and ‘021, with the tapered holes of Smith, as the tapered holes of smith are used for connecting concrete barriers together, rather than panels to barriers. Further, the use of Smith as a teaching reference would teach away from the applicant’s claimed invention since applicant is claiming the attachment of a panel to a barrier, not a barrier to a barrier.
	BE 899021 A (‘021), KR 20130019483 A (Woo), and US 5118216 A (Smith) each disclose various aspects of dependent claim 4 but none alone or in combination, teach or disclose, claim 4.
	Regarding claim 5, BE 899021 A (‘021) and KR 20130019483 A (Woo) both disclose the invention as claimed in independent claim 1, but do not expressly disclose as claimed wherein a channel is disposed in the front surface that intersects two of the at least two holes and spans in a width direction that is orthogonal to the vertical direction.
	Further, US 20130105475 A1 (Marshall) teaches a channel (34) disposed on a front surface (see Fig. 3) that contains two of the at least two holes and spans in a width direction that is orthogonal to the vertical direction (see Fig. 3). However, Marshall does not expressly teach that the channel intersects the at least two holes, rather the channel contains the two holes. Applicant portrays the channel intersecting the holes in Figure 2 of applicant’s drawings. It can be seen in Figure 2 of applicant’s drawings that the holes lie partially within the channel, and partially out of the channel, therefore defining that the channel “intersects” the holes, rather than the channel contains the holes. Marshall does not teach the intersection between the hole and channel, rather it teaches the channel contains the holes, therefore teaching away from the claimed invention.
	Similarly, US 9821216 B2 (Kurtin) teaches grooves intersecting holes in a front surface (see Fig. 3 and Fig. 9H), but does not expressly disclose that the holes are through holes (see Figs. 9G-9H) as required in independent claim 1. Therefore, Kurtin does not teach all the necessary structure to reject claims 1 and 5. Further, it would not be obvious to modify Woo and ‘021 with the grooves or larger sized holes of Kurtin, as there is no reason to modify Woo and ‘021 to contain grooves or holes similar to that of Kurtin. This modification would require hindsight, and therefore is not an obvious combination. 
BE 899021 A (‘021), KR 20130019483 A (Woo), US 20130105475 A1 (Marshall), and US 9821216 B2 (Kurtin) each disclose various aspects of dependent claim 5 but none alone or in combination, teach or disclose, claim 5.
Regarding claim 9, BE 899021 A (‘021) discloses the structure included in independent claim 6, and dependent claim 7, but does not expressly disclose as claimed in claim 9, wherein two or more protrusions are disposed on the back surface of each of the two panels and at least one of the two protrusions of each of the two panels contacts a surface of the parapet such that a gap is between the back surface of each of the two panels and the surface of the parapet. The back surfaces of ‘021 are angled such that in some places there are gaps between the back surface of the panels and the surface of the parapet, however there are no protrusions extending from the back surface of the panels causing gaps, the curvature of the panels produces the gaps.
Further, KR 200320639 Y1 (Ahm) teaches a panel comprising protrusions disposed on the back surface of the panel, creating a gap between the panel and the parapet. However Ahm does not teach the surface structure as claimed in claim 6, specifically Ahm does not teach a lower surface contiguous and angled with respect to the second surface, rather Ahm teaches a lower surface (330) contiguous and curved with respect to the second surface.
Modifying ‘021 with Ahm, such that ‘021 comprises protrusions on the back of the panels, would not be obvious and further, it would teach away from the invention of ‘021. 
Similarly, modifying the panel surfaces of Ahm, with ‘021, to create a lower surface contiguous and angled with respect to the second surface, would be a combination that requires hindsight. Changing the surface structure of Ahm and modifying the already intentional energy absorbing portions (330) would teach away from the invention of Ahm and further, it would not obvious.
BE 899021 A (‘021) and KR 200320639 Y1 (Ahm) each disclose various aspects of dependent claim 9 but none alone or in combination, teach or disclose, claim 9.
Regarding claim 10, BE 899021 A (‘021) discloses the structure included in independent claims 6, but does not expressly disclose as claimed in claim 10, wherein a diameter of an opening at the front surface of each of the at least two through-holes is less than a diameter of an opening at the back surface of each of the at least two through-holes.
Further, US 5118216 A (Smith) teaches a through hole containing a tapered surface (48), creating a smaller opening in the front surface (8 in Fig. 8), and a larger opening in the back surface (7 in Fig. 8). However, Smith discloses tapered hole surfaces for attaching precast concrete barrier walls to one another, rather than attaching a protective panel to the exterior of the barrier. 
Therefore, it would not have been obvious to modify the through holes on the barrier panels of ‘021, with the tapered holes of Smith, as the tapered holes of smith are used for connecting concrete barriers together, rather than panels to barriers. Further, the use of Smith as a teaching reference would teach away from the applicant’s claimed invention since applicant is claiming the attachment of a panel to a barrier, not a barrier to a barrier.
BE 899021 A (‘021) and US 5118216 A (Smith) each disclose various aspects of dependent claim 10 but none alone or in combination, teach or disclose, claim 10.
Regarding claim 11, BE 899021 A (‘021) discloses the structure included in independent claims 6 and dependent claim 7, but fails to expressly disclose the structure as claimed in claim 11, Page 8 of 26Serial No. 16/256,052Amendment filed August 4, 2021Responsive to Office Action mailed May 14, 2021wherein a first cable is disposed across the first panel and the second panel and is disposed in the first channel of the first panel and the first channel of the second panel, wherein the first cable is disposed in respective slots of each of the cylindrical protrusions of the brackets among the plurality of brackets, which are disposed in the first channel of the first panel and the first channel of the second panel.
KR 20140095870 A (Yun) teaches a first cable (40) disposed along a panel (2) and disposed in a channel of the panel (see Fig. 4a), but fails to teach that the cable is disposed in the respective slots of each of the cylindrical protrusions of the brackets (where 21 is accepted into the panel).
US 6669402 B1 (Davis) teaches a cable (98) being disposed in a channel on a front surface of a panel (see Fig. 7a-7b), but fails to teach the surfaces as claimed in independent claim 6, specifically a first and second surface contiguous and angled with respect to one another.
Further, teaching the cables of Yun and Davis, onto the panels of ‘021 would require the use of hindsight as the structure of ‘021 discloses a sufficient connection system between the panels. Teaching the addition of cables within the a channel of ‘021, would require significant modifications including the need for a bracket to hold the cable onto the panels, further proving that the modification is not obvious and would require hindsight.
BE 899021 A (‘021), KR 20140095870 A (Yun), and US 6669402 B1 (Davis) each disclose various aspects of dependent claim 11 but none alone or in combination, teach or disclose, claim 11.
	Regarding claim 17, US 5217318 A (Peppel) discloses the structure included in independent claim 15, but does not expressly disclose as claimed in claim 17, wherein two or more through-holes are respectively disposed through each front surface and back surface of each of the first panel and the second panel for receiving brackets.
	Further, KR 200320639 Y1 (Ahn) teaches a panel (300) containing through holes (310), for attachment to a barrier structure within the panel. However, Ahn fails to disclose the structure required in independent claim 15 that discloses varying length first surfaces. 
	Teaching the through-holes of Ahn, onto the panels of Peppel, for accepting brackets, would not be an obvious modification as adding through holes and brackets would affect the telescoping structure of Peppel. Further, adding brackets disposed in through holes on Peppel would be an unnecessary modification as the telescoping structure of Peppel would be negatively impacted by the combination, and therefore teaching away from the intended structure of Peppel. 
US 5217318 A (Peppel) and KR 200320639 Y1 (Ahn) each disclose various aspects of dependent claim 17 but none alone or in combination, teach or disclose, claim 17.
Regarding claim 19, US 5217318 A (Peppel) discloses the structure included in independent claim 15, but does not expressly disclose as claimed in claim 19, wherein two or more through-holes are respectively disposed through each front surface and back surface of each of the first panel, the third panel, the second panel, and the fourth panel for receiving brackets, wherein a plurality of brackets are respectively disposed in the two or more through holes.
Further, KR 200320639 Y1 (Ahn) teaches a panel (300) containing through holes (310), for attachment to a barrier structure within the panel. However, Ahn fails to disclose the structure required in independent claim 15 that discloses varying length first surfaces.
Teaching the through-holes of Ahn, onto the panels of Peppel, for accepting brackets, would not be an obvious modification as adding through holes and brackets would affect the telescoping structure of Peppel. Further, adding brackets disposed in through holes on Peppel would be an unnecessary modification as the telescoping structure of Peppel would be negatively impacted by the combination, and therefore teaching away from the intended structure of Peppel. 
US 5217318 A (Peppel) and KR 200320639 Y1 (Ahn) each disclose various aspects of dependent claim 19 but none alone or in combination, teach or disclose, claim 19.
Regarding claim 20, US 5217318 A (Peppel) discloses the structure included in independent claim 15, but does not expressly disclose as claimed in claim 20, wherein two or more protrusions are disposed on the back surface of each of the first panel, second panel, third panel and fourth panel and the at least one of the two protrusions of each of the panels contact a surface of the parapet such that a gap is between the back surfaces of each of the panels, and the surface of the parapet.
Further, KR 200320639 Y1 (Ahn) teaches a panel (300) for covering a parapet (100), containing protrusions (320) disposed on the back surface of the panel for spacing the back surface of the panel from the parapet (see Figs. 2-3). However, Ahn fails to teach the structure required in independent claim 15 reciting varying length first surfaces. 
Teaching the protrusions of Ahn, onto the back surface of the panel of Peppel would not be an obvious combination. The telescoping barrier panels of Peppel do not rest on a similar parapet structure to Ahn, therefore providing that teaching the protrusions of Ahn onto the back surface of Peppel would teach away from the invention of Peppel.
US 5217318 A (Peppel) and KR 200320639 Y1 (Ahn) each disclose various aspects of dependent claim 20 but none alone or in combination, teach or disclose, claim 20.
Regarding claim 22, KR 20130019483 A (Woo) discloses the structure as claimed in independent claim 1, and a lower surface containing a bottom surface located between the front and back surface (see annotated Figure 6 above), but does not expressly disclose as claimed wherein a ring shaped protrusion having an opening protrudes from the bottom surface. Instead, Woo discloses a flat and horizontal bottom surface having a fastener (206) extending therefrom. The fastener is not claimed to have a ring shape, and further it would not be obvious to teach a fastener with a ring shape. 
Further, US 20060159516 A1 (Schmitt) teaches a ring shaped protrusion (41) extending from a surface (12 in Fig. 8), however the surface is not a bottom surface of the lower surface located between the front and back surface. 
Teaching the ring shaped protrusion of Schmitt onto Woo would not be an obvious combination as the panels of Woo are disclosed to extend completely to the bottom of the parapet (see Fig. 5c of Woo), without leaving a gap between the ground and the panel. Further, Woo discloses a connecting means between panels using 208 and 210. The combination of Schmitt and Woo would teach the panels of Woo being suspended off the ground due to the ring shaped protrusions of Schmitt, as well as further teaching a new connecting means between the panels using plates (35 of Schmitt). Requiring the panels of Woo to be lifted off the ground, teaches away from the intended use of Woo, and would negatively impact the current fit between the parapet (100) and the panel (200) of Woo.
KR 20130019483 A (Woo) and US 20060159516 A1 (Schmitt) each disclose various aspects of dependent claim 22 but none alone or in combination, teach or disclose, claim 22.
Regarding claim 24, BE 899021 A (‘021) discloses the structure as claimed in independent claim 6, and dependent claim 13, but does not expressly disclose as claimed in claim 24, wherein a ring shaped protrusion having an opening protrudes from the bottom surface of each of the first panel and the second panel. Rather, ‘021 discloses the bottom surface is a curved surface above the ground (see annotated Figure 1 above) that continues to other surfaces.
Further, US 20060159516 A1 (Schmitt) teaches a ring shaped protrusion (41) extending from a surface (12 in Fig. 8), however the surface that the ring protrudes from is not a bottom surface of the lower surface located between the front and back surface. 
Both ‘021 and Schmitt fail to teach or disclose the structure of claim 24, and teaching the ring shaped protrusion of Schmitt, onto the panel of ‘021 would still fail to teach claim 24 as neither reference teach a bottom surface located between the front and back surface that is capable of having a ring shaped protrusion extend therefrom.
BE 899021 A (‘021) and US 20060159516 A1 (Schmitt) each disclose various aspects of dependent claim 24 but none alone or in combination, teach or disclose, claim 24.
Regarding claim 27, US 5217318 A (Peppel) discloses the structure of independent claim 15, but does not expressly disclose as claimed in claim 27, wherein the lower surface of each of the first panel and the second panel has a bottom surface between the front surface and the back surface, and wherein the respective bottom surfaces of the lower surfaces are elevated above a surface of the roadway.
BE 899021 A (‘021) teaches a panel containing a bottom surface of the lower surface (see annotated Figure 1 above). In order to teach this type of bottom surface onto the panel of Peppel, the panel would need to bend drastically at the bottom edge of the lower surface, which would not be an obvious modification. 
Further, US 20130108361 A1 (Mustafa) teaches a panel containing a bottom surface located between the front and back surface (the bottom edge of the panel seen in Fig. 5), but does not expressly teach the bottom surface is a bottom surface of the lower surface of the panel, as well as all the surfaces claimed in claim 15.
US 5217318 A (Peppel), BE 899021 A (‘021), and US 20130108361 A1 (Mustafa) each disclose various aspects of dependent claim 27 but none alone or in combination, teach or disclose, claim 27.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678